Citation Nr: 0908167	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-19 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss 

2.  Entitlement to service connection for headaches.    

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a left knee 
disability. 

5.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to February 
1970.         

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in December 2006 and 
August 2007 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied 
entitlement to service connection for headaches, a neck 
disability, a left knee disability, a right knee disability, 
and hearing loss.  The Veteran perfected an appeal for these 
claims.  In the December 2006 rating decision, service 
connection for a back disability and a wrist disability was 
denied.  The Veteran did not express disagreement with these 
issues.  In August 2007, service connection was granted for 
tinnitus and a 10 percent evaluation was granted from June 
27, 2007.  

In a May 2007 statement, the Veteran raised the issue of 
entitlement to service connection for diabetes mellitus and 
eye disability.  These issues are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  There is no current diagnosis of bilateral hearing loss 
as defined by VA regulation.    

2.  There are no current symptoms of, or diagnoses of, a 
headaches disorder. 

3.  There are no current symptoms of, or diagnoses of, any 
neck disability.  

4.  A left knee disability did not pre-exist service and 
there is no current diagnosis of a left knee disability.   

5.  There is no evidence that a right knee disability pre-
existed the veteran's period of service.  

6.  The right knee disability to include degenerative joint 
disease, was detected many years after service and there is 
no probative evidence of record which establishes that the 
current right knee is related to service.         


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).

2.  A headaches disorder was not incurred in or aggravated by 
active service and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  A neck disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008). 

4.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008). 

5.  A right knee disability to include degenerative joint 
disease, was not incurred in or aggravated by active service 
and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.306, 
3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if an organic disease of the nervous system such as 
sensorineural hearing loss or arthritis became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

Lay statements by a Veteran concerning a preexisting 
condition are not sufficient to rebut the presumption of 
soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 
(1999) (recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Entitlement to service connection for bilateral hearing loss 

The veteran asserts that he incurred hearing loss due to 
noise exposure in service.  In a June 2007 statement, the 
Veteran stated that he was exposed to very loud noises such 
as cannons and guns on board ships in the Navy.  He stated 
that after service, he has not been exposed to a significant 
amount of noise.  

There is no competent evidence of current hearing loss as 
defined by 38 C.F.R. § 3.385.  An audiometric evaluation 
dated in June 2007 shows that on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
35
LEFT
25
15
20
35
30

The audiometric report indicates that the Maryland CNC test 
score for each ear was 96 percent.  

The Board acknowledges that the Veteran currently has some 
decreased hearing acuity.  Nevertheless, in comparing the 
June 2007 audiometric results to the regulatory criteria set 
forth in 38 C.F.R. § 3.385, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
Veteran currently has a bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385 for VA compensation purposes.  
According to the June 2007 evaluation, the Veteran does not 
have an auditory threshold of 40 decibels or greater in any 
of the frequencies, or 26 decibels or greater for at least 
three of the frequencies.  There are no subsequent medical 
records that demonstrate a current hearing loss disability as 
defined by 38 C.F.R. § 3.385.

In the absence of proof of a current disability, there can be 
no valid claim for service connection.  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (the Court held that, in the 
absence of proof of a present disability, there can be no 
valid claim).

The Veteran's own implied assertions that he has a hearing 
loss disability which was incurred in service are afforded no 
probative weight in the absence of evidence that the Veteran 
has the expertise to render opinions about medical matters.  
Although the Veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Veteran has 
not submitted any medical evidence to support his contentions 
or which establishes that he has a hearing loss disability as 
defined by 38 C.F.R. § 3.385.

Since there is no evidence of a current hearing disability as 
defined by VA, the preponderance of the evidence is against 
the claim for service connection.  Therefore, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, supra.  The claim is 
denied.  

Entitlement to service connection for headaches 

The Veteran asserts that service connection is warranted for 
headaches.  In the July 2006 claim, the Veteran stated that 
he was in auto accident in service in November 1969 and 
appears to be asserting that this accident was the cause of 
his disabilities.  

The initial question is whether there is evidence of a 
current disability.  The Board finds that the preponderance 
of the evidence establishes that there is no current 
diagnosis of a headaches disorder.  The Veteran has not 
submitted any competent evidence of a current diagnosis of a 
headaches disorder or competent evidence of current symptoms.  
Private medical records and VA treatment records associated 
with the claims folder do not show any treatment, complaints, 
or diagnosis of a headaches disorder.  VA treatment records 
dated in February 2007 show that the Veteran initiated 
primary care at a VA medical facility; a headaches disorder 
was not diagnosed.  Review of the service treatment records 
shows that the Veteran had complaints of headaches in service 
in August 1969.  However, these complaints were attributed to 
astigmia and anisometropia.  The February 1970 separation 
examination report indicates that examination of the head and 
neurological system was normal.   

The Board finds no proof of a present headaches disability.  
The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  In 
the present case, there is no evidence of a current 
disability.  

Since there is no evidence of current disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim for service 
connection for headaches is denied. 

Entitlement to service connection for a neck disability 

The Veteran asserts that service connection is warranted for 
a neck disability.  In the July 2006 claim, the veteran 
stated that he was in auto accident in service in November 
1969 and appears to be asserting that this accident was the 
cause of his disabilities.  

The initial question is whether there is evidence of a 
current disability.  The Board finds that the preponderance 
of the evidence establishes that there is no current 
diagnosis of neck disability.  Review of the service 
treatment records shows that in service, the Veteran did not 
have any complaints or treatment for a neck disability.  The 
service treatment records do not show a diagnosis of a neck 
disability.  The December 1965 enlistment examination report 
and the February 1970 separation report indicate that 
examination of the neck was normal.  The Veteran has not 
provided any competent evidence of a current diagnosis of a 
neck disability or competent evidence of current symptoms of 
a neck disability.  The private medical records associated 
with the file do not establish current symptoms or diagnosis 
of a neck disability.  VA treatment records associated with 
the claims folder show that the Veteran was treated for skin 
cancer and there was a lesion on his neck.  See the VA 
treatment records dated in March 2007 and July 2007.  
However, the VA treatment record do not show any treatment or 
diagnosis of a neck disability.  VA treatment records dated 
in February 2007 show that the Veteran initiated primary care 
at a VA medical facility; a neck disability was not 
diagnosed.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  In 
the present case, there is no evidence of a current neck 
disability. 

Since there is no evidence of current disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim for service 
connection for a neck disability is denied.   

Entitlement to service connection for a left knee disability

The Veteran asserts that service connection is warranted for 
a left knee disability.  In the July 2006 claim, the Veteran 
stated that he was in auto accident in service in November 
1969 and appears to be asserting that this accident was the 
cause of his disabilities.  Essentially, service connection 
may be granted if the evidence establishes that the claimed 
disability is related to service.  

Initially, the Board finds that the Veteran did not have a 
pre-existing left knee disability upon enlistment into 
service.  Every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The Board finds that a left knee disability was 
not noted or detected upon enlistment examination in December 
1965.  The enlistment examination report shows that the 
Veteran reported having a trick or locked knee upon entrance 
into service.  The examiner indicated that the Veteran 
reported that the left knee was occasionally unstable and 
that both knees had been placed in braces.  The examiner 
indicated that it "sounds like Osgood-Schlater's disease."  
History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1).  The Board finds that after 
consideration of all other material evidence, the examiner's 
notations upon enlistment examinations are not sufficient 
evidence of a medical diagnosis of a pre-existing knee 
disability.  The notations essentially consist of the 
Veteran's reported history and it is clear from the 
examiner's language that he was speculating when noting that 
the Veteran may have had Osgood-Schlater's disease before 
service.  The enlistment examination report shows that 
examination of the knees was normal.  Osgood-Schlater's 
disease or any other knee disability was not diagnosed upon 
examination.  The February 1970 separation examination report 
indicates that examination of the lower extremities was 
normal.  Further, the post-service medical evidence does not 
show a diagnosis of Osgood-Schlater's disease in the left 
knee.  An October 2006 VA x-ray examination indicates that 
the left knee appeared normal.   

The Board finds that the preponderance of the evidence 
establishes that there is no current diagnosis of left knee 
disability.  The private medical records and VA treatment 
records associated with the claims folder do not show any 
complaints, treatment, or diagnosis of a left knee 
disability.  As noted above, X-ray examination on the left 
knee in October 2006 was normal.  VA treatment records dated 
in February 2007 show that the Veteran initiated primary care 
at a VA medical facility; a left knee disability was not 
diagnosed.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  In 
the present case, there is no evidence of a current left knee 
disability. 

Since there is no evidence of current disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim for service 
connection for a left knee disability is denied.   

Entitlement to service connection for a right knee disability

The Veteran asserts that service connection is warranted for 
a right knee disability.  In the July 2006 claim, the Veteran 
stated that he was in auto accident in service in November 
1969 and appears to be asserting that this accident was the 
cause of his disabilities.  

The initial question is whether there is evidence of a 
current right knee disability.  Review of the record shows 
that there is x-ray evidence of mild degenerative changes in 
the right knee.  See the October 2006 VA x-ray examination.  

The Board finds that the Veteran did not have a pre-existing 
right knee disability upon enlistment into service.  See 
38 U.S.C.A. §§ 1111, 1137.  The Board finds that a right knee 
disability was not noted or detected upon enlistment 
examination in December 1965.  The enlistment examination 
report shows that the Veteran reported having a trick or 
locked knee upon entrance into service.  The examiner 
indicated that the Veteran reported that both knees had been 
placed in braces.  The examiner indicated that it "sounds 
like Osgood-Schlater's disease."  History of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b)(1).  
The Board finds that the examiner's notations upon enlistment 
examination are not sufficient evidence of a medical 
diagnosis of a pre-existing knee disability.  The notations 
essentially consist of the Veteran's reported history and it 
is clear from the examiner's language that he was speculating 
that the Veteran may have had Osgood-Schlater's disease 
before service.  The medical evidence at the time of the 
enlistment examination shows that examination of the right 
knee was normal.  Osgood-Schlater's disease or any other knee 
disability was not diagnosed upon examination.  Thus, the 
Veteran is presumed to have been in sound condition when he 
entered service and service connection for a right knee 
disability on the basis of aggravation is not warranted.  

However, the Board will consider service connection on a 
direct basis and on a presumptive basis.  For the Veteran to 
be successful in this claim, the evidence must show either 
that it is at least as likely as not that the current right 
knee disability is related to a disease or injury that 
occurred in service, or that right knee degenerative changes 
was shown in the first post-service year.  

Service treatment records show that the Veteran underwent 
heat treatment for the right knee.  A February 1968 service 
treatment record indicates that the Veteran had heat 
treatment to the right knee.  He had a total of 11 treatments 
and the treatment was completed on that date.  The service 
treatment record does not report a diagnosis.  The February 
1970 separation examination report indicates that examination 
of the lower extremities was normal.  A right knee disability 
was not diagnosed upon separation examination.   

Review of the record shows that the degenerative changes in 
the right knee were first detected upon examination in 
October 2006.  Given the absence of the documentation of 
arthritis in the right knee in the first post-service year, 
entitlement to service connection for such disability may not 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the Veteran has a current right knee 
disability that is related to service.  The Board finds that 
the evidence is not in equipoise, but preponderates against 
the claim.  

There is competent evidence which indicates that the right 
knee degenerative joint disease is probably age-related.  The 
Veteran underwent VA examination in October 2006.  In a 
November 2006 addendum, the examiner opined that the 
degenerative joint disease of the right knee was probably 
age-related.  The examiner rendered this medical opinion 
after review of the claims folder, current x-ray examination 
report, and current examination findings.  

The Board acknowledges that in the October 2006 VA 
examination report, the examiner opined that the right knee 
disability was as likely as not caused by or the result of 
bilateral knee pain (Osgood Schlater's disease) from when in 
service.  The Board finds that the October 2006 VA medical 
opinion is not probative because it is not based upon an 
accurate medical history.  As discussed above, the service 
treatment records do not show a diagnosis of Osgood 
Schlater's disease upon enlistment into service or during 
service.  The service treatment records show that the Veteran 
underwent heat treatments to the right knee and the right 
knee was normal upon separation in 1970.  A medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

The October 2006 x-ray examination does indicate that there 
was evidence of old Osgood Schlater's disease in the proximal 
right tibia.  However, this evidence does not establish that 
the Veteran had Osgood Schlater's disease during his period 
of service but only at some time in the past.  Thus, the 
Board finds the October 2006 VA medical opinion to have no 
probative value.  As noted above, the VA examiner revised his 
medical opinion and issued a November 2006 addendum in which 
he opined that the right knee degenerative joint disease was 
probably age-related.  

The record shows that the degenerative joint disease of the 
right knee was first detected in 2006, over 25 years after 
service separation.  There is no evidence of treatment of a 
right knee disability during those 25 years.  This lengthy 
period of time without treatment or diagnosis is evidence 
that weighs heavily against the claim on a direct basis.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no 
medical evidence of a relationship between the current right 
knee disability and the Veteran's period of service.  As 
discussed above, the October 2006 VA opinion is not probative 
because it is based upon inaccurate facts. 
 
In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
current right knee disability diagnosed as degenerative joint 
disease was incurred during service, to include on a 
presumptive basis, or is related to an in-service injury or 
trauma.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply since 
there is no approximate balance of the evidence for and 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for a right knee disability is not warranted.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in August 
2006.  The letter notified the Veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The August 2006 provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records dated from February 2007 to November 2007 
were obtained and associated with the claims folder.  Private 
treatment records from S.F. Hospital, C.U.M.C., and The H.C., 
were obtained and associated with the claims folder.  The 
Veteran reported in the July 2006 claim that he had been 
treated at L. Hospital for injuries sustained in an auto 
accident while in service.  He further stated that the L. 
Hospital was no longer in business.  He did not provide a 
release or address for this hospital, so the RO is unable to 
assist with a search for these records and any search is 
considered to be futile in light of the fact that the 
hospital is out of business.  There is no identified relevant 
evidence that has not been accounted for.  A VA examination 
was performed in 2006 in order to obtain medical evidence as 
to the nature and etiology of the claimed right knee 
disability.        

The Board observes that the Veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claims for service connection for hearing loss, a neck 
disability, left knee disability, or headaches.  However, 
such examination and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

The evidence of record in this case is such that the duty to 
obtain a medical examination is not triggered in this case.  
Here, the competent evidence of record does not establish 
that the Veteran had hearing loss, neck, left knee, or 
headaches disabilities in service or currently.  As discussed 
above, the veteran does not have a hearing loss disability as 
defied by VA regulations.  The veteran has not reported any 
symptoms for the claimed disabilities (with the exception of 
hearing loss).  Thus, there is no requirement to obtain a VA 
medical examination in this case. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted, and the appeal is denied. 

Entitlement to service connection for headaches is not 
warranted, and the appeal is denied. 

Entitlement to service connection for a neck disability is 
not warranted, and the appeal is denied. 




Entitlement to service connection for a left knee disability 
is not warranted, and the appeal is denied. 

Entitlement to service connection for a right knee disability 
is not warranted, and the appeal is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


